         Case 4:19-cv-00215-LPR Document 17 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MIKAYLAH GREEN, Individually and on
Behalf of All Others Similarly Situated                                            PLAINTIFF

v.                                Case No. 4:19-cv-00215-LPR


BURKHALTER TECHNOLOGIES, INC.;
BURKHALTER F.B.W., LLC; AND
JOHN BURKHALTER                                                                DEFENDANTS

                                         JUDGMENT

       Based on (Doc. No. 16) Plaintiff’s Notice of Acceptance of Offer of Judgment, it is hereby

considered, ordered, and adjudged that judgment be entered in the amount of $250.00 in favor of

Mikaylah Green.

       IT IS SO ADJUDGED this 23rd day of June 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
